COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:           Marva Zachaire v. Texas Best Staff Leasing Inc. d/b/a Alt-Source
                               and Barron Builder and Management Company

Appellate case number:         01-13-00645-CV

Trial court case number:       2009-45507

Trial court:                   270th District Court of Harris County

        On October 15, 2013, appellant, Marva Zachaire, filed an affidavit of indigence in the
trial court. See TEX. R. APP. P. 20.1(a)(2)(A). On March 18, 2014, the district clerk filed a clerk’s
record on indigence containing appellant’s affidavit and the trial court’s December 3, 2013 order
sustaining a contest to the affidavit of indigence. See id. 20.1(e)(1), (i)(4). Appellant did not file
a motion challenging the trial court’s order with this Court within 10 days of the signing of the
order. See id. 20.1(j)(1), (2).
       Accordingly, it is ORDERED that:
       (1)     No later than 20 days from the date of this order, appellant pay the appellate
               filing fee to the Clerk of this Court, or the Court may dismiss the appeal. See TEX.
               R. APP. P. 5, 42.3.
       (2)     No later than 30 days from the date of this order, appellant provide written
               proof from the trial court clerk that she has paid, or made arrangements to pay
               for the clerk’s record, or the Court may dismiss the appeal. See TEX. R. APP. P.
               34.5, 37.3(b), 42.3.
       (3)     No later than 30 days from the date of this order, appellant file with this Court
               proof that she has requested and paid, or made arrangements to pay, for
               preparation of the reporter’s record, or the Court may consider and decide only
               those issues or points that do not require a reporter’s record for a decision. See
               TEX. R. APP. P. 34.6(b)(1), 35.3(b)(2), (b)(3), (c), 37.3(c).


Judge’s signature: /s/ Terry Jennings
                    Acting individually       Acting for the Court
Date: July 31, 2014